United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-657
Issued: February 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2011 appellant, through his attorney, filed a timely appeal of the
November 18, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on November 10, 1999
causally related to his accepted bilateral foot condition.
FACTUAL HISTORY
Appellant, a 31-year-old mail carrier, filed a Form CA-2 claim for benefits on February 24,
1982, alleging a bilateral foot condition causally related to employment factors. On April 11, 1982
he underwent surgery for excision of large limpana, axilla and excision of calloused formations of
1

5 U.S.C. § 8101 et seq.

both soles. OWCP accepted that the surgery to remove the calluses caused a permanent
aggravation of the scar tissue of both feet. It further stated that appellant had a preexisting Baker’s
cyst on his left knee. OWCP paid wage-loss compensation and placed him on the periodic rolls. It
subsequently accepted bilateral foot sprains.
A Form CA-17, received by OWCP on September 26, 1995, indicated that appellant had
the following work restrictions: no lifting or carrying exceeding 10 pounds at a sedentary
position for more than two to four hours per day, intermittently; light lifting or carrying, not
exceeding 20 pounds for more than two to four hours per day, intermittently; moderate lifting or
carrying, not exceeding 20 to 50 pounds for more than one hour per day, intermittently;
intermittent sitting, not exceeding one to two hours per day; intermittent standing and fine
manipulation, not exceeding two to four hours per day; intermittent walking, not exceeding two
to five hours per day; intermittent stair climbing, bending, stooping and twisting, not exceeding
one hour per day; intermittent kneeling, pulling and pushing, not exceeding one half hour per
day; intermittent simple grasping, not exceeding three to five hours per day; intermittent reaching
above the shoulder, not exceeding one to three hours per day and no stair climbing.
On February 20, 1996 appellant returned to work as a full-time modified distribution
clerk. The duties of the position required him to distribute, sort and case mail one piece at a
time, with assistance provided as needed. Appellant could alternate standing or using a restbar to
case mail; his supervisor would assign other duties, if needed, within the physical restrictions
listed by his treating physician. The physical restrictions of the position entailed sitting for up to
eight hours per day; walking, lifting, bending, climbing, kneeling and standing intermittently for
four hours per day; and squatting and twisting two hours per day, with no lifting over 40 pounds.
On June 26, 1996 Dr. Robert O. Pohl, a treating Board-certified orthopedic surgeon,
examined appellant for a new injury to his right wrist on June 25, 1996. The injury occurred
when appellant grabbed a bundle of mail and experienced a sharp pain in his right hand which
radiated toward his right elbow, mainly along the volar aspect of the wrist and proximal forearm.
Dr. Pohl stated that appellant had some numbness in his right thumb, forefinger and long finger,
though he noted on examination that he had full flexion and extension of his fingers. Appellant
underwent x-rays of the navicular bone, which were normal. Dr. Pohl diagnosed probable acute
tenosynovitis of the right forearm and recommended that appellant avoid repetitive activities like
sorting.
In a disability slip dated July 9, 1997, Dr. Pohl stated that appellant could return to work
with restrictions of no reaching above the shoulder and no repetitive activity.
The employing establishment offered appellant a light-duty job as a modified distribution
clerk on July 23, 1997. The job description stated that the offer pertained to his job-related
conditions of April 24 and May 9, 1997. The duties of the position required appellant to enter
key operation numbers and weights of mail into a computer, which would generate a ticket for
him to give to a coworker. Appellant could sit or stand according to his needs and would be
allowed a stool or chair for personal comfort. The keying time was intermittent and he could use
either hand or both, to enter on the keypad. Appellant’s job duties would comply with his
treating physician’s restrictions. The physical requirements of the position entailed sitting eight
hours per day; walking, lifting, bending, climbing, kneeling and standing intermittently for four

2

hours per day; squatting and twisting two hours per day; no lifting over 10 pounds; no above
shoulder activity and no repetitive activity.
On March 16, 1998 appellant filed a Form CA-2a claim for a recurrence of disability,
alleging that his inability to work as of March 6, 1998 was caused or aggravated by his workrelated bilateral foot condition. He contended that his accepted foot condition was aggravated
when management changed his work duties, forcing him to exceed the medically imposed
limitations on prolonged walking at his workstation. Appellant asserted that constantly walking
on a hard surface to reach a break area had aggravated his accepted condition.
Appellant submitted disability slips from Dr. John H. Jun, a Board-certified family
practitioner, who excused him from work due to arthritis in both feet on several days in May,
July and August 1998.
In a December 7, 1998 report, Dr. Pohl treated appellant for painful callosities of his feet
located on the plantar aspect of the proximal phalanx of both great toes and the fifth metatarsal
heads. He advised that this problem had worsened since March 1998. On examination,
appellant had significant callosities and Dr. Pohl advised that appellant needed to engage in less
walking. He was limited to walking two hours per day, for no more than 15 minutes at a time.
Dr. Pohl also restricted appellant from repetitive lifting above the shoulder level and limited all
above the shoulder lifting to no more than 30 minutes per day.
By letter dated May 14, 1999, OWCP noted that appellant attributed his foot condition to
excessive walking at the worksite to and from break areas. This constituted a basis for a new
occupational disease claim rather than a recurrence of disability, given that he cited new factors
responsible for his worsening foot condition. OWCP advised appellant that it would take no
further action on his claim for recurrence and to file a CA-2 form for this condition.
OWCP also noted that appellant’s treating physician had reduced appellant’s walking
restriction from four to two hours and that the employer stated that his present limited-duty job
was totally sedentary. The employer advised that it took approximately 18 seconds for appellant
to walk from his work area to the nearest men’s room, 15 seconds to the nearest water fountain
and one minute and 10 seconds to the cafeteria and break area. Appellant received two
10-minute breaks and one 30-minute lunch period for each eight-hour workday. According to
management’s calculations, he would spend approximately seven minutes per day traveling to
and from the cafeteria for his lunch period and breaks. OWCP concluded that, even given
additional restroom and water breaks, walking to and from breaks would fall well within
Dr. Pohl’s two-hour walking limitation.
In a December 6, 1999 letter, the employing establishment advised that appellant had
resigned effective November 4, 1999, pursuant to a settlement agreement before the Merit
Systems Protection Board (MSPB). The agreement, dated December 8, 1999, stated in pertinent
part:
“1. The parties mutually agree that it is in the best interest of [appellant] and the
United States Postal Service that [his] employment with the [employing
establishment] be severed. By signing this agreement [appellant] voluntarily

3

resigns from the [employing establishment] effective immediately. His final PS
Form 50 shall reflect that he resigned for personal reasons.”
***
“4. By entry into this settlement agreement, the [employing establishment] … in
no way admit[s] to any wrongdoing, liability or discrimination against appellant
and appellant agrees that this agreement shall not be construed as an admission of
wrongdoing, liability or discrimination by the [employing establishment].…”
***
“5. It is understood by the undersigned that this agreement is in full and complete
settlement of all outstanding administrative [Equal Employment Opportunity]
(EEO) complaints or appeals, in this or any other forum, filed by the below named
appellant or on his behalf relating to any matters that occurred prior to the
execution of this settlement agreement. By signing this agreement appellant
voluntarily withdraws any outstanding administrative complaint or appeal and to
request that any grievance be withdrawn.... It is further stipulated that the
withdrawals re made without any threat, coercion, intimidation, promise or
inducement other than the terms set forth in the agreement…. [Emphasis added.]”
***
“7. It is understood and agreed that neither party will seek to set aside this
settlement agreement or account of any dispute which arises over the
implementation of the terms of this agreement….”
***
“9. It is understood and agreed that appellant shall receive four thousand five
hundred dollars and that neither [he] nor his representative shall seek or accept
any other benefits, tees or costs with regard to the instant appeals or settlement of
the underlying matters therein.”
By letter to the MSPB dated December 10, 1999, appellant requested review of the
December 8, 1999 settlement agreement, alleging that he signed it under duress.
In a February 24, 2009 report, Dr. Howard Groshell, a specialist in podiatry, reviewed
appellant’s history of injury, noted the diagnoses and opined that there was a possible
relationship between the accepted conditions and his congenital biomechanics. The congenital
structure of appellant’s foot, in combination with multiple microtrauma from excessive
ambulation, could certainly lead to the accepted condition of anesopathy of the ankle and tarsal
areas. Dr. Groshell stated that the structure of appellant’s foot was such that the fifth metatarsals
were in a plantar declination or plantar flexed position, that caused excessive pressure
underneath the fifth metatarsals during ambulation, leading to excessive callus formation. A
temporary condition of enthesopathy could have been aggravated by the congenital condition of
the plantar flexed metatarsals and the painful hyperkeratosis. Dr. Groshell advised that
4

aggravation of the preexisting conditions of plantar flexed metatarsals, resulting in painful
hyperkeratosis, was the present cause of appellant’s condition. He stated that there was a
condition called porokeratotic-hyperkeratosis, which was the result of chronic long-term
repetitive trauma and hyperkeratosis. Dr. Groshell explained that hyperkeratosis produced a
chronic irritation and inflammation that resulted in a very severe condition. He opined that the
congenital conditions of plantar declination metatarsals were permanently aggravated by
prolonged ambulation.
On April 15, 2010 OWCP noted that it accepted bilateral foot sprain, bilateral
enthesopathy of the ankle and talus and bilateral congenital pes planus or aggravation of pes
planus.
On April 26, 2010 appellant filed a Form CA-7 claim for wage loss, seeking
compensation as of November 10, 1999 and continuing. The employing establishment
controverted the claim, as he had voluntarily resigned from federal employment on November 4,
1999 due to personal reasons.
By letter dated May 4, 2010, OWCP advised appellant that it required additional factual
and medical evidence to support his claim that his condition/or disability as of November 10,
1999 was causally related to his accepted bilateral knee condition. It stated that the evidence of
record indicated that at the time of appellant’s resignation, he had been working full time in a
limited duty, sedentary capacity since February 20, 1996 and that he was fully capable of
performing the duties of the position. OWCP asked him to submit medical evidence supporting
his contention that commencing November 10, 1999 he had been unable to work in any capacity
as a result of his accepted work-related conditions. Appellant did not submit any additional
medical evidence.
By decision dated June 14, 2010, OWCP denied appellant’s claim. It found that the
medical and factual evidence was not sufficient to establish the claimed recurrence of disability.
On June 16, 2010 appellant requested a hearing, which was held on September 27, 2010.
He testified that after leaving work in November 1981 due to his accepted bilateral foot
condition, he returned to work in February 1996 as a modified distribution clerk in the
rehabilitation section. Appellant’s job duties entailed sitting down casing mail, pulling the case
down when it became full and putting it into a container which received the mail. He stated that
the job required him to be on his feet for no more than 30 minutes for an entire eight-hour
workday. Appellant alleged that his job changed during the latter part of 1998 when he was
assigned by his supervisors to “walking duty,” which violated the work restrictions imposed by
his physician. He alleged being told that this job would lead to him getting out of the
rehabilitation section and possibly promotions.
Appellant stated that his revised modified job required him to walk around the entire
workroom floor every hour on the hour and that it took approximately 30 minutes to count all the
mail in the operations. He spent approximately half of his eight-hour workday on his feet,
walking. Appellant was initially able to perform the new job but his foot condition became
aggravated by the excessive walking. When he informed his supervisors of this problem, they
put him on a removal list. Appellant thereafter resigned. Although he filed a petition for review

5

of the December 1999 settlement agreement with the MSPB, he had yet to receive a decision on
his petition.
In an October 13, 2010 letter, Carolyn Ballou, human resources manager for the
employing establishment, denied that management forced appellant to exceed his walking
restrictions. The job he was offered on July 23, 1997 was more sedentary and more consistent
with his restrictions than the one he accepted on February 20, 1996. The new job entailed duties
which could be performed while appellant was seated and did not require him to stand or walk at
all unless he wished to stand and stretch his legs or move about for his own personal comfort.
Ms. Ballou noted that this position was closer to the men’s room and the break area than his
previous job. The employing establishment’s records indicated that it took approximately
18 seconds to walk from appellant’s work area to the nearest men’s room, 15 seconds to the
nearest water fountain and 1 minute and 10 seconds to the cafeteria and break area. Appellant
received two 10-minute breaks and one 30-minute lunch period for each eight-hour workday.
Taken together, he spent approximately seven minutes per day traveling to and from the cafeteria
for his lunch period and breaks. Ms. Ballou noted that OWCP wrote appellant a letter dated
May 14, 1999, which indicated that the job offer was well within the two-hour walking
limitations imposed by Dr. Pohl.
According to Ms. Ballou, appellant’s supervisor, Al Dejesus attempted to reassign
appellant back to mail casing duty in December 1998 but he refused this request. The employer
attempted to have him terminated due to an inadequate attendance record and unexcused
absences, which were not supported by medical documentation. Appellant voluntarily signed the
MSPB settlement agreement providing for his removal. The agreement provided that he signed
his assent without reservation, duress or coercion on the part of anyone and agreed to abide by
the terms of the agreement.
In an October 19, 2010 report, Dr. Groshell reiterated that the diagnosed conditions he
discussed in his February 24, 1999 report would have existed prior to 1999. The callous
deformities and aggravation of the preexisting plantar flexed metatarsals could have been
ongoing since November 1981, the date appellant became totally disabled due to his workrelated conditions. Dr. Groshell would have placed appellant on sedentary duty due to these
conditions, with a minimal amount of walking and standing.
In a letter dated October 27, 2010, appellant’s attorney stated that contrary to
Ms. Ballou’s statement appellant’s newly assigned work duties after July 23, 1997 required him
to violate his walking restrictions. Counsel stated that he had submitted statements from three of
appellant’s coworkers which corroborated his testimony regarding this issue. He asserted that
Dr. Pohl’s June 26, 1996 report corroborated appellant’s testimony that his modified job duties
were changed due to his right wrist problem, requiring him to engage in excessive walking which
violated his work restrictions. Appellant’s attorney stated that, because the employing
establishment could not accommodate his right wrist injury with a sedentary job, his modified
duty was changed to require more walking. Counsel asserted that the July 23, 1997 limited-duty
offer required intermittent walking up to four hours per day, a requirement which exceeded his
walking restrictions.

6

Appellant submitted statements by coworkers Doris Orr-Richardson, Thomas J. Young
and Cyler Thompson, Jr., all of whom stated that between April 1997 and December 1998 they
observed appellant walking and counting mail at the employing establishment.
By decision dated November 18, 2010, an OWCP hearing representative affirmed the
denial of appellant’s claim. The hearing representative found that appellant had voluntarily
resigned his employment effective November 4, 1999, in connection with the settlement of
grievance, disciplinary and EEO complaints matters and his resignation was not made under
duress. The hearing representative concluded that appellant performed appropriate light duty
until his resignation and the evidence did not establish a recurrence of disability.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.3
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden of
establishing by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he cannot perform such light duty. As part of this burden, the employee
must show a change in the nature and extent of the employment-related condition or a change in
the nature and extent of the light-duty job requirements.4
OWCP’s procedure manual defines recurrence of disability to include withdrawal of a
light-duty assignment made specifically to accommodate the claimant’s condition due to the
work-related injury.5 The Board has held that a claimant’s showing that light-duty work was
unavailable constitutes a change in the nature or extent of light-duty requirements sufficient to
establish a recurrence of disability.6

2

20 C.F.R. § 10.5(x).

3

Id.

4

Barry C. Peterson, 52 ECAB 120, 125 (2000); Terry R. Hedman, 38 ECAB 222 (1986).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(1)(c) (May 1997).

6

Jackie B. Wilson, 39 ECAB 915 (1988).

7

ANALYSIS
The record does not contain any medical evidence establishing a change in the nature and
extent of appellant’s injury-related condition. Appellant failed to submit sufficient medical
opinion containing a rationalized, probative report which relates any increased degree of
disability as of November 10, 1999 to his accepted bilateral foot condition.
In a June 26, 1996 report, Dr. Pohl stated that he had examined appellant for a new injury
to his right wrist on June 25, 1996. The injury caused pain radiating to appellant’s right elbow in
addition to some numbness in his right thumb, forefinger and long finger. Dr. Pohl diagnosed
probable acute tenosynovitis of the right forearm and recommended that he avoid repetitive
activities like sorting. In a July 9, 1997 disability slip, he stated that appellant could return to
work with restrictions of no reaching above the shoulder and no repetitive activity. Dr. Pohl
advised in a December 7, 1998 report that appellant had significant callosities of his feet in the
plantar aspect of both great toes and the fifth metatarsal heads, which had worsened since
March 1998. He recommended that appellant reduce his walking at work and restricted him to
walking two hours per day, for no more than 15 minutes at a time. Dr. Pohl’s opinion on causal
relationship, however, is of limited probative value in that he did not provide adequate medical
rationale in support of his conclusions.7 He did not describe appellant’s work duties in any detail
or explain how they would be competent to aggravate the claimed bilateral foot condition as of
November 10, 1999. It does not appear that the physician had an accurate history of the walking
involved in appellant’s limited-duty work. Therefore, Dr. Pohl’s reports do not adequately
explain a causal connection between appellant’s employment-related condition and his alleged
recurrence of disability. In February 24, 2009 and October 19, 2010 reports, Dr. Groshell
advised that appellant had a degenerative, osteoarthritic condition which would have been
aggravated by prolonged ambulation. He would have placed appellant on sedentary duty due to
these conditions, with a minimal amount of walking and standing. However, Dr. Groshell did
not examine appellant at the time of the alleged recurrence of disability and relied on his
representation of prolonged walking. He did not relate an accurate history of appellant’s
employment duties. Dr. Jun submitted several disability slips in May through August 1998
placing appellant off work due to his bilateral arthritic foot condition. These reports, however,
were of limited probative value for the reason that they were generalized in nature and equivocal
in that he only noted summarily that appellant’s conditions were causally related to his bilateral
foot condition. Causal relationship must be established by rationalized medical opinion
evidence. The reports submitted by appellant failed to provide an explanation in support of his
claim that he was totally disabled as of November 10, 1999. Thus, the reports did not establish a
worsening of his condition and therefore do not constitute probative, rationalized evidence
demonstrating that a change occurred in the nature and extent of the injury-related condition.8
The Board also finds that appellant failed to submit evidence showing that there was a
change in the nature and extent of his limited-duty assignment such that he no longer was
physically able to perform the requirements of his light-duty job. The record demonstrates that
he returned to work on February 20, 1996 on light duty. Although appellant stopped work as of
7

William C. Thomas, 5 ECAB 591 (1994).

8

Id.

8

November 4, 1999, he did not submit sufficient factual evidence to establish a change in the
nature and extent of his limited-duty assignment for the period claimed. The record
demonstrates that he accepted a light-duty position within Dr. Pohl’s restrictions of no walking
more than four hours on February 20, 1996. Appellant was able to work at this position until
June 1996, when he apparently sustained a right wrist injury. The employing establishment
accommodated this injury and transferred him to another, sedentary position on July 23, 1997.
Although appellant alleged in his March 1998 claim for recurrence that his accepted bilateral
foot condition was aggravated by excessive walking, he submitted no documentation to support
this assertion. In contrast, the employing establishment provided a detailed description of his
new work duties and the amount of walking he was required to perform.9 This letter, submitted
six months prior to appellant’s alleged recurrence of disability, noted that Dr. Pohl had reduced
his permitted hours of walking from four to two hours and that the employing establishment
indicated that appellant’s new, revised light-duty job was almost totally sedentary in nature. The
employer calculated that the total amount of daily time he would spend walking to and from the
cafeteria for his lunch period and breaks was approximately seven minutes. Even allowing for
additional restroom and water breaks, the total amount of daily walking appellant was required to
do was far less than the two hours Dr. Pohl prescribed. Ms. Ballou’s October 13, 2010 letter,
reiterated that the job appellant was offered on July 23, 1997 was more sedentary and more
consistent with his restrictions than that he accepted on February 20, 1996. The walking
requirements of the July 1997 job were well within the two-hour walking limitations imposed by
Dr. Pohl. While appellant submitted statements from coworkers who observed him walking in
the mail facility in 1997 and 1998, none of the witnesses reported seeing him walk for half of his
work shift, as alleged. Consequently, the record does not establish that the assigned limited-duty
exceeded prescribed restrictions.
The Board has held that, when a claimant stops work for reasons unrelated to his
accepted employment injury, he has no disability within the meaning of FECA.10 Ms. Ballou
noted that appellant voluntarily signed the December 8, 1999 MSPB settlement agreement.
Appellant stipulated in this agreement that he had resigned without reservation, duress or
coercion. His resignation does not establish a recurrence of disability on or about November 10,
1999 because it had nothing to do with his ability to perform the limited-duty requirements of his
position.11
On appeal, appellant’s attorney argues, that appellant’s modified job duties were changed
in July 1997 due to his right wrist problem, requiring him to engage in excessive walking which
violated his work restrictions. Counsel stated that, because the employing establishment could
not accommodate his right wrist injury with a sedentary job, his modified duty was changed to
9

The evidence submitted by an employer on the basis of its records will generally prevail over the assertions of a
claimant, unless such assertions are supported by documentary evidence. See generally Sue A. Sedgwick, 45 ECAB
211, 218 n.4 (1993); Federal (FECA) Procedure Manual, supra note 5, Computation of Compensation, Chapter
2.900(b)(3) (September 1990).
10

Supra note 5; see also John W. Normand, 39 ECAB 1378 (1988); Carolyn R. Gray, Docket No. 05-1700
(issued June 20, 2006).
11

See 20 C.F.R. § 10.5(x); see also Lester Covington, 47 ECAB 539, 542 (1996); Major W. Jefferson, III, 47
ECAB 295, 298 (1996).

9

require more walking. He asserted that the July 23, 1997 limited-duty offer required intermittent
walking up to four hours per day, a requirement that exceeded appellant’s walking restrictions
and that the statements from appellant’s coworkers corroborated such walking duties. As noted
above, however, the employing establishment submitted OWCP’s March 14, 1999 letter and
Ms. Ballou’s October 13, 2010 letter, which refuted these assertions. The statements from
appellant’s coworkers lacking probative value although they observed appellant walking at the
worksite they did not specify the amount of time he was required to do so.
The Board will affirm the November 18, 2010 OWCP decision denying compensation
based on a recurrence of his work-related disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish a recurrence of disability as of
November 10, 1999 causally related to his accepted bilateral foot condition.
ORDER
IT IS HEREBY ORDERED THAT the November 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 9, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

